TONIO DREDDEN, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 677, 2009.
Supreme Court of Delaware.
Submitted: December 8, 2009.
Decided: December 14, 2009.

ORDER
HENRY DuPONT RIDGELY, Justice.
This 14th day of December 2009, the Court has considered the Clerk's notice to show cause that was sent to the appellant by certified mail on November 20, 2009. The Clerk's notice directed that the appellant show cause why this appeal should not be dismissed as untimely filed. The appellant has not responded to the notice to show cause. The appellant's failure to respond to the notice to show cause is deemed to be his consent to the dismissal of this appeal.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.